Citation Nr: 0813695	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-32 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a lumbar spine disability.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel











INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978 and from March 1982 to March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges entitlement to a disability rating in 
excess of 10 percent for his lumbar spine disability.  He has 
submitted that his lumbar sine disability results in severe 
pain, discomfort, muscle spasms, incapacitating episodes, and 
radiculopathy.  Since his last VA examination, in August 
2005, the veteran has undergone nerve blocks/epidural 
injections to treat his low back pain, which radiates into 
his lower extremities.  The veteran should be afforded an 
additional VA examination to ascertain the current severity 
of his lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected lumbar 
spine disability.  The claims file should 
be made available to the examiner for 
review.  The examiner is requested to 
identify all symptoms that are related to 
the veteran's service-connected lumbar 
spine disability.  The examiner is 
requested to set forth in degrees of 
excursion any limitation of motion of the 
veteran's lumbar spine that is related to 
his service-connected disability.  In so 
doing, the examiner is requested to do the 
following:  (1) express an opinion as to 
whether pain that is related to the 
veteran's lumbar spine disability, could 
significantly limit the functional ability 
of the lumbar spine during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion due 
to pain on use or during flare-ups; and (2) 
determine whether as a result of the 
service-connected lumbar spine disability, 
the low back exhibits weakened movement, 
excess fatigability, or incoordination, and 
express these determinations, if feasible, 
in terms of the additional loss of range of 
motion due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion with 
respect to whether or not these factors 
result in additional loss of range of 
motion, it should be so stated.

The examiner should state whether there are 
any abnormal neurological findings 
pertaining to the lumbar spine disability, 
i.e., symptoms reflective of incomplete or 
complete paralysis of the sciatic nerve, 
including any degree of incomplete 
paralysis if demonstrated.

The examiner is also requested to indicate 
whether the lumbar spine disability results 
in incapacitating episodes that are defined 
as a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a physician 
and treatment by a physician.  If 
incapacitating episodes are identified, the 
examiner is requested to indicate the total 
duration of episodes and the frequency of 
episodes.

The examiner is also requested to offer an 
opinion as to whether the veteran's 
service-connected lumbar spine disability, 
causes the veteran to be unable to obtain 
and retain substantially gainful 
employment.

2.   Thereafter, the RO should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue 
to the veteran and her representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity for 
response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



